Citation Nr: 1744892	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating for major depressive disorder in excess of 30 percent prior to April 15, 2013, and in excess of 70 percent thereafter.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to August 1979.

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that granted service connection for major depressive disorder and assigned a 30 percent rating effective October 26, 2007.  A September 2014 rating decision increased the rating to 70 percent effective April 15, 2013.

In the remand portion of a March 2016 decision, the Board observed that the Veteran had filed a notice of disagreement to the initial rating and requested that the Agency of Original Jurisdiction (AOJ) issue a statement of the case.  In August 2016, the AOJ issued a statement of the case.  Later that month, the Veteran filed a VA Form 9 to perfect an appeal.  

On the VA Form 9, the Veteran indicated that he wanted a Board hearing at the RO.  However, in a September 2016 statement, he stated that he wanted to withdraw his request for a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 15, 2013, the evidence is in relative equipoise as to whether the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since April 15, 2013, the Veteran's major depressive disorder has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 50 percent, but not higher, for major depressive disorder prior to April 15, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for an evaluation in excess of 70 percent for major depressive disorder since April 15, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his disability in December 2007, July 2010, January 2013, May 2015, and November 2016.  While the December 2007 examination report is inadequate, the Board finds the remainder of the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

In this case, service connection for major depressive disorder was awarded effective October 26, 2007.  The disability has been evaluated under Diagnostic Code 9434.  38 C.F.R. § 4.130 (2016).  The disability has been rated at 30 percent prior to April 15, 2013 and 70 percent thereafter.

The rating criteria provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The rating criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The rating criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

At the December 2007 VA examination, the Veteran reported that he was employed but concerned about losing his job.  He reported that he missed 30 hours of work in the past seven months due to his psychiatric disability, but indicated that the time missed was due to appointments and not necessarily due to symptoms requiring him to be off work.  He reported that his situation is sad due to recent surgeries that have left him unable to play sports or engage in sexual activity.  Examination showed that he was neatly dressed and groomed, alert and oriented, and with normal speech.  Mood was upset.  Affect was appropriate but did reflect some anger.  Memory was intact.  He denied suicidal and homicidal ideations.  Judgment was intact.  The examiner stated that the Veteran provided very vague complaints outside of his irritability and frustration with the VA and that it was not possible to conclusively make a diagnosis due to the vague complaints and the lack of his claims file.

At the July 2010 VA examination, the Veteran reported that he last worked in 2007 and was receiving disability benefits from the Social Security Administration.  He reported that he is paranoid and cannot stand by a window because he believes that someone might kill him.  He referenced having an out-of-state friend.  He reported that he does not like to be around people and he has intermittent suicidal ideations.  Examination showed that he was dressed and groomed appropriately and alert but had to be redirected at times and was somewhat tangential particularly when trying to get history.  The examiner noted that he had to keep questioning the Veteran to get information.  Speech was appropriate.  Mood was reportedly depressed but affect was not depressed.  Memory was intact.  He denied current suicidal and homicidal ideations.  Judgment was intact.  The examiner diagnosed the Veteran with psychosis, noted that there was no evidence that the Veteran was actually suffering from a depression, and assigned a GAF score of 50.

At the January 2013 VA examination, the Veteran reported that he has not worked since the last examination.  He reported that he has a depressed mood most of the day nearly every day, markedly diminished interest in activities, diminished ability to think or concentrate, recurrent thoughts of death but without intent or plan, and no current suicidal ideation.  He endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing relationships.  The examiner diagnosed the Veteran with major depressive disorder and psychotic disorder, and assigned a GAF score of 55.  The examiner indicated that the Veteran's psychiatric disability results in occupational and social impairment with reduced reliability and productivity.  The examiner noted that it was not possible to differentiate the portion of impairment associated with each diagnosis.  

On a VA Form 9 received on April 15, 2013, the Veteran stated that he has panic attacks three timer per day.

At the May 2015 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was mildly anxious.  The examiner diagnosed the Veteran with major depressive disorder with psychotic features and generalized anxiety disorder, and noted that the symptoms of the two disorders intertwine such that a clear differentiation cannot be made.  The examiner indicated that the Veteran's psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that it was not possible to differentiate the portion of impairment associated with each diagnosis.  

In a July 2016 mental disorders disability benefits questionnaire, a VA physician and nurse opined that the Veteran was not capable of maintaining regular employment duties at that time.

At the November 2016 VA examination, the Veteran reported that while he has no family support he has social support through his church.  He endorsed symptoms of depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  Examination showed that he was alert and oriented, appropriately groomed, and with euthymic mood with congruent affect.  He tracked conversation well and had concrete thought processes with thought content focused on responding to questions.  Speech was normal.  Motoric movements were normal.  He denied suicidal/homicidal ideations.  He denied hallucinations.  The examiner diagnosed the Veteran with major depressive disorder with psychotic features and generalized anxiety disorder, and noted that it was not possible to differentiate the symptoms.  The examiner indicated that the Veteran's psychiatric disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that it was not possible to differentiate the portion of impairment caused by each mental disorder.  The examiner stated that although the Veteran's current symptoms prevent him from working, symptoms are not permanent and there is potential for improvement with treatment.

Given the above, prior to April 15, 2013, the Veteran's major depressive disorder had been manifested by what appears to have been circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  These are symptoms of a 50 percent rating.  The January 2013 examiner indicated that the Veteran's disability resulted in occupational and social impairment with reduced reliability and productivity, which also indicates a 50 percent rating.  However, the Veteran's major depressive disorder had also been manifested by depressed mood, anxiety, suspiciousness, and chronic sleep impairment, symptoms which indicate a 30 percent rating.  VA treatment notes essentially mirror the complaints and findings of the VA examinations.

Thus, prior to April 15, 2013, the evidence is in relative equipoise as to whether the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity, or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his major depressive disorder had resulted in occupational and social impairment with reduced reliability and productivity.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 50 percent rating is warranted prior to April 15, 2013.

Although the Veteran reported a history of intermittent suicidal ideations at both the July 2010 and January 2013 examinations, he denied having any at the time of each examination.  Thus, while suicidal ideation is a symptom indicative of a 70 percent rating, the totality of the evidence does not show that his disability more nearly approximated occupational and social impairment, with deficiencies in most areas due to that or any other symptom to warrant an even higher 70 percent rating.  

The Board notes that the July 2010 VA examination report reflects a GAF score of 50.  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). As noted above, while the Veteran may have intermittent suicidal ideation, on which the GAF score may have been based, the symptom is not of the frequency or severity to support a higher 70 percent rating.  The Board notes that the January 2013 VA examination report reflects a GAF score of 55.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  The Board observes that the symptoms reflective of this score are reflective of the 50 percent rating being assigned.  

With respect to the period since April 15, 2013, the objective evidence of record fails to show that the Veteran's major depressive disorder has resulted in total occupational and social impairment to warrant a higher 100 percent rating.  

The May 2015 examiner indicated that the Veteran's major depressive disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  That assessment indicates a 30 percent rating.  The November 2016 examiner indicated that the Veteran's major depressive disorder results in occupational and social impairment with deficiencies in most areas, which indicates a 70 percent rating.  

While in July 2016 a VA physician and nurse opined that the Veteran was not capable of maintaining regular employment duties at that time and the November 2016 examiner opined that the Veteran's current symptoms prevent him from working, the Veteran reported at the November 2016 examination that he still has social support through his church.  Thus, even if his major depressive disorder results in total occupational impairment, there is no indication that his major depressive disorder results in total social impairment, which is also required for a 100 percent rating.  Moreover, examinations fail to show that he has the symptoms of a severity or frequency to support a 100 percent rating.  While he may have persistent delusions of people trying to kill him, the totality of the evidence does not show that his disability more nearly approximates total occupational and social impairment due to that or any other symptom to warrant a higher 100 percent rating.  

Given the above, while the Board acknowledges that the Veteran's major depressive disorder has resulted in significant occupational and social impairment, the Board finds that since April 15, 2013, his major depressive disorder has not resulted in total occupational and social impairment.  Thus, an evaluation in excess of 70 percent is not warranted.

In conclusion, the Board has applied the benefit of the doubt in granting an initial evaluation of 50 percent for the Veteran's major depressive disorder prior to April 15, 2013; however, as the preponderance of the evidence is against an even higher initial evaluation or an evaluation in excess of 70 percent since April 15, 2013, those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements is satisfied, the case must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned for the different time periods at issue are provided for certain manifestations of the service-connected major depressive disorder, but the medical evidence shows that those manifestations, particularly occupational and social impairment with deficiencies in most areas prior to April 15, 2013, and total occupational and social impairment since April 15, 2013 are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  His symptoms are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not warranted.




ORDER

An initial rating of 50 percent for major depressive disorder prior to April 15, 2013 is granted, subject to the provisions governing the award of monetary benefits.

A rating in excess of 70 percent for major depressive disorder since April 15, 2013 is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


